Citation Nr: 1226128	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which continued a 50 percent evaluation for posttraumatic stress disorder (PTSD) and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In January 2008, the Veteran submitted a notice of disagreement (NOD) with the TDIU denial and subsequently perfected his appeal in April 2008.  In April 2008, he submitted an NOD with the evaluation assigned for his service-connected PTSD and subsequently perfected that appeal in January 2009.


FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated that he did not wish to continue his appeal of the denial of an evaluation in excess of 50 percent for PTSD.

2.  In March 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated that he did not wish to continue his appeal of the denial of TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of an evaluation in excess of 50 percent for PTSD by the Veteran have been met and the appeal is withdrawn effective March 13, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of TDIU by the Veteran have been met and the appeal is withdrawn effective March 13, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).  In March 2012, the Veteran informed the Black Hills VA Medical Center that he did not wish to appear for his scheduled VA examination or to continue in the appeals process due to his terminal cancer.  A March 2012 report of contact verified that the Veteran wished to withdraw his pending appeals.  The withdrawal is effective immediately upon receipt by VA in March 2012.  See 38 C.F.R. § 20.204(b)(3) (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.  The Board notes that, unfortunately, the Veteran passed away in June 2012.  However, as his withdrawal preceded his death, the Board finds that a dismissal based on his March 2012 withdrawal of his appeals, not his June 2012 death, is appropriate.

ORDER

The appeal for an evaluation in excess of 50 percent for PTSD is dismissed.

The appeal for TDIU is dismissed.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


